DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the application filed on 11/01/2019.
Claims 1-20 are pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Grosser et al. US 2011/0283013 A1 hereinafter Grosser in view of  Mizrahi et al. US 2020/0007448 A1 hereinafter Mizrahi and further in view of Bengough et al. US 2020/0084141 hereinafter Bengough and further in view of Ramasubramania US 20150095446.

Regarding claim 10. Grosser discloses A network device comprising: a processor; and a non-transitory computer-readable storage medium have stored thereon program code that, when executed by the processor, causes the processor to: create a plurality of load balancer groups, fig. 1; device 102 configures load balancing (LB) groups 110 for load balancing network traffic flows : see [0020]; [0021]: servers 104 may be organized into load balancing groups 110, each load balancer group in the plurality of load balancer groups corresponding to a domain that is defined by one or more service devices communicatively coupled with the network device, fig. 1: group 110 composed of server 3 and server 4 in domain 2; and group 110 composed of server 1 and server 2 in domain 1.
However, Grosser does not disclose
assign a common hash function to each load balancer group in the plurality of load balancer groups; enable symmetric hashing with respect to each load balancer group in the plurality of load balancer groups; and synchronize a plurality of hash tables associated with the plurality of load balancer groups.
Mizrahi discloses assign a common hash function to each load balancer group in the plurality of load balancer groups, [0023] common hash function to generate the general load balancing values.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Grosser with Mizrahi to redistribute transmission of packet flows among ports, see summary and [0014].
Grosser as modified with Mizrahi does not explicitly teach enable symmetric hashing with respect to each load balancer group in the plurality of load balancer groups; and synchronize a plurality of hash tables associated with the plurality of load balancer groups.
Bengough discloses enable symmetric hashing with respect to each load balancer group in the plurality of load balancer groups, [0104]; [0137]; configuring the first and second load balancers (see fig. 2A, load balancer groups 202 and 204) to determine hash values based on contents of packet headers and a symmetric hash function.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Grosser and Mizrahi with Bengough to produce identical hash values and service for all packets in a packet flow, see [0104].

However Grosser, Mizrahi with Bengough does not explicitly disclose synchronize a plurality of hash tables associated with the plurality of load balancer groups
Ramasubramania discloses and synchronize a plurality of hash tables associated with the plurality of load balancer groups, [0030], [0031]; synchronizes hash tables 112A and 112B with master hash table 116. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Grosser, Mizrahi and Bengough with Ramasubramania to obtain identical hash values thus identifying workloads executing on different host computing systems that access physical memory pages having identical contents, see abstract and summary.

Regarding claim 11. Grosser discloses wherein each load balancer group in the plurality of load balancer groups includes service device interfaces assigned to the load balancer group, [0020]: Each server 104 of each respective LB group 110 may use a loopback interface configured to receive packets addressed to a particular VIP address (e.g., servers 104 in the first LB group 110 may use 192.154.234.2 and servers in the second LB group 110 may use 192.128.10.2).

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claim recites that “the program code that cause the processor to synchronize the plurality of hash tables comprises program code that causes the processor to: ensure that, for each hash table bucket across the plurality of hash tables, the hash table bucket maps to a single service device in the one or more service devices” is not disclose in the art.

Independent claims 1 is allowed. Independent claim 13 is allowed
The following is an examiner’s statement of reasons for allowance: Independent claim 1 is allowed because  no prior art disclose the combination of limitations that  receiving, by the network device, a second network packet originating from the second host and destined for the second host; determining, based on source and destination addresses in the second network packet, a second hash value for the second network packet; matching, by the network device, the second hash value to a second entry in a second hash table, the first and second hash tables being synchronized such that the second entry identifies another interface of the particular service device identified via the first entry of the first hash table; and sending, by the network device, the second network packet to the particular service device via the second interface. 
Thus claim 1 is allowed, therefore claims 1-9, 19 and 20 are allowed.
Hu et al. US 2013/0201989 A1 hereinafter Hu discloses receiving, by a network device, a first network packet originating from a first host of a first domain and destined for a second host of a second domain, fig. 1 and fig. 5 step 510: network device 100 receives a packet, from a device (first host) 113 or 114 or 116, in client network 110 (first domain) for client in 112, fig. 1; [0028]: network device 100 connecting two domains the client network 110 to the Internet 112 or two or more client systems (e.g., two or more local area networks distributed among a company's different office locations), the network device being connected to a plurality of service devices configured to process network traffic exchanged between the first and second domains, fig. 2 [0032], [0033]; network device with service devices (hub switches 210, 212 carry traffic directed to e.g., egress); 

matching, by the network device, the first hash value to a first entry in a first hash table, the first entry identifying an interface of a particular service device in the plurality of service devices, [0040] maps to entry in the hashing table 314, (note that Hu does not explicitly disclose “matching”); 
sending, by the network device, the first network packet to the particular service device via the first interface, [0040]; hashing table 314 maps the hash value to one of the processing resources within the identified load balancing group. For example, referring to FIGS. 2 and 3, if the packet classification module 312 identifies the load balancing group 234 for a particular packet, then the hashing module 316 performs hashing on the selected header content and uses the hash value to select one of the blades 228, 230, 232 within the load balancing group 234 to receive the packet. 
However Hu does not discloses receiving, by the network device, a second network packet originating from the second host and destined for the second host; determining, based on source and destination addresses in the second network packet, a second hash value for the second network packet; matching, by the network device, the second hash value to a second entry in a second hash table, the first and second hash tables being synchronized such that the second entry identifies another interface of the particular service device identified via the first entry of the first hash table; and sending, by the network device, the second network packet to the particular service device via the second interface
Grosser et al. US 2011/0283013 A1 hereinafter discloses A method comprising: 
receiving, by a network device, fig. 1 network device 102, a first network packet originating from a first host of a first domain and destined for a second host of a second domain, fig. 1; [0016], [0017]; device 102 is capable of receiving packets, device 102 connecting two domains domain 1 108 and domain 2 108; [0019]; device 102 connects client/host 106 of domain 1 108 to client/host 106 of domain 2 108, and fig. 3 line 4, [0040]  network device 102 receiving first packet   the network device being connected to a plurality of service devices configured to process network traffic exchanged between the first and second domains, fig. 1; [0014], [0015]; device 102 is connected to servers 106 to provide services for client nodes 104; 
determining, based on source and destination addresses in the first network packet, a first hash value for the first network packet, [0040]: packet includes a source and destination addresses; [0041], [0043]; and fig. 5 line network device102 obtain a hash value based on source address and destination address; a hash value may be computed by inputting particular fields of packet (e.g., a source and destination address).
matching, by the network device, the first hash value to a first entry in a first hash table, the first entry identifying an interface of a particular service device in the plurality of service devices, [0043] and fig. 2; hash value match first entry/index in table 200; 
sending, by the network device, the first network packet to the particular service device via the first interface, [0043]; sending/forwarding packet to server 1 104; 

However Grosser does not disclose receiving, by the network device, a second network packet originating from the second host and destined for the second host; 

matching, by the network device, the second hash value to a second entry in a second hash table, the first and second hash tables being synchronized such that the second entry identifies another interface of the particular service device identified via the first entry of the first hash table; and 
sending, by the network device, the second network packet to the particular service device via the second interface.

Independent claim 13 is allowed because no prior art disclose the combination of limitations that  code that causes the network device to enable symmetric hashing with respect to the load balancer group; and code that causes the network device to synchronize a plurality of hash tables associated with the created load balancer groups such that, for each hash table bucket across the plurality of hash tables, a next-hop destination mapped to the hash table bucket in the plurality of hash tables is an interface of a single service device in the plurality of service devices. Thus dependent claims 14-18 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854.  The examiner can normally be reached on 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        5/07/2021


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414